DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/5/2020 with respect to amended claims being novel over the prior art of record have been fully considered and are persuasive.  The rejection of claims under 35 USC 102 have been withdrawn.  However, upon further examination, another rejection of claims is made under 35 USC 103.  Examiner notes that applicant’s argument that Hansen does not disclose a drying brushes is well taken.  The current rejection, in view of Hansen and Wentworth, provides a drive-thru washing and drying station using absorbent brushes to accomplish drying in addition to washing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 3,750,213) in view of Wentworth (US 9,328,959).
Hansen discloses a vehicle drying assembly comprising: a frame defining a path for movement of a vehicle through the drying assembly; a first side brush, rotatable about a generally horizontal axis (14, fig. 1, note rotation arrow illustrated in fig. 2), the 
Hansen discloses the first side brush rotates about its generally horizontal axis and the claimed invention except for said brush segments formed of an absorptive material adapted to provide a capillary action to dry the vehicle as the first side brush rotates about its axis.  Wentworth teaches said brush segments formed of an absorptive material adapted to provide a capillary action to dry the vehicle as the first side brush rotates about its axis (4: 25-38) in order to dry a car in addition to washing it to protect the cleaned vehicle from later contamination while wet.  Hansen would benefit equally from drying a car in addition to washing it to protect the cleaned vehicle from later contamination while wet.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hanse with said brush segments formed of an absorptive material adapted to provide a capillary action to dry the vehicle as the first side brush rotates about its axis as taught by Wentworth in order to dry a car in addition to washing it to protect the cleaned vehicle from later contamination while wet. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Wentworth as applied to claim 1 above.
Hansen discloses a plurality of pneumatic cylinders to adjust the lateral position of the first side brush (fig. 2, fig. 3, illustrates two cylinder that appear to be pneumatic in relation to the hoses 60 feeding the rotary motor presumed to relate to an air motor .
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Wentworth as applied to claim 1 above and further in view of Bivens (US 4,118,820).
Bivens discloses wherein the defined height is above a height of the tire (2:56-63); wherein the plurality of brush segments that extend radially from the axis define a radial envelope of the first side brush at rest, and the first side brush is mounted at the defined height above the ground and at the distance relative to said vehicle along said path such that the lowest extent of the radial envelope is at a height greater than the height of the tire (2:56-63); wherein the tire assembly is located at the position below said generally horizontal axis to contact the no-contact region of said side of the vehicle (fig. 1, 2:56-63); wherein a height above the ground of the no-contact region is greater than a height of the tire (2:56-63); the side brush rotates and the vehicle moves along the path (fig. 1) and the claimed invention except for a tire shiner assembly located at a position below said generally horizontal axis to apply a tire shine product to a tire of the vehicle as the vehicle moves through the drying assembly; a tire shiner; applying a tire shine product in the no-contact region on said side of the vehicle; further comprising a tire shiner assembly located at a position below said generally horizontal axis to apply a tire shine product to a tire of the vehicle as the vehicle moves through the drying assembly; wherein the tire shiner assembly is located at the position below said . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Wentworth as applied to claim 12 above and further in view of Gasser (US 4,104,756).
The combination of Hansen and Wentworth discloses the claimed invention except for a top brush, rotatable about a top axis, generally perpendicular to the generally horizontal axis and the second generally horizontal axis, and wherein the top brush has a plurality of top brush segments extending radially from the top axis. Gasser teaches a top brush, rotatable about a top axis (47, fig. 1), generally perpendicular to the generally horizontal axis and the second generally horizontal axis (47, normal to side brushes of Hanse), and wherein the top brush has a plurality of top brush segments extending radially from the top axis (47, numerous segments illustrated) in order to clean a top, hood and trunk section of a car. The combination of Hansen and Wentworth would benefit equally from cleaning a top, hood and trunk section of a car. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by the combination of Hansen in view of Wentworth with a top brush, rotatable about a top axis, generally perpendicular to the generally horizontal axis and the second generally horizontal axis, and wherein the top brush has a plurality of top brush segments extending radially from the top axis as taught by Gasser in order to clean a top, hood and trunk section of a car.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claim 13 above and further in view of Bivens.
Hansen discloses the claimed invention except for a plurality of cleaning nozzles to dispense a cleaning solution onto at least one of the first side brush, the second side brush and the top brush; further comprising a plurality of rinsing nozzles to dispense water onto at least one of the first side brush, the second side brush and the top brush.  Bivens teaches a plurality of cleaning nozzles to dispense a cleaning solution onto at least one of the first side brush, the second side brush and the top brush (3:34-38); further comprising a plurality of rinsing nozzles to dispense water onto at least one of the first side brush, the second side brush and the top brush (3:34-38) in order to add cleaning solution for better cleaning performance.  Hansen would benefit equally from adding cleaning solution for better cleaning performance.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hansen with a plurality of cleaning nozzles to dispense a cleaning solution onto at least one of the first side brush, the second side brush and the top brush; further comprising a plurality of rinsing nozzles to dispense water onto at least one of the first side brush, the second side brush and the top brush as taught by Bivens in order to add cleaning solution for better cleaning performance. 
Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Wentworth and in view of Bivens.
As for claims 18 and 20, Hansen discloses a method of drying a vehicle as the vehicle moves along a path, comprising: rotating a side brush about a generally horizontal axis, the side brush having a plurality of brush segments that extend radially from the axis to contact a side of the vehicle in a direction generally normal to the path as the side brush rotates about its generally horizontal axis, and the side brush mounted 
As for claims 21 and 22, Hansen discloses a vehicle drying assembly comprising: a frame defining a path for movement of a vehicle through the drying assembly; a first side brush, rotatable about a generally horizontal axis, the first side brush having a plurality of brush segments that extend radially from the axis to contact a side of the vehicle in a direction generally normal to the path, as the first side brush rotates about its generally horizontal axis; wherein the first side brush is mounted at a defined height that is above the height of a wheel well of said vehicle and at a distance relative to said vehicle along said path, so as to define a no-contact region on said side of the vehicle in which the first side brush does not contact the vehicle, as the first side brush rotates and the vehicle moves through the drying assembly (the rejection of claim 1 applies similarly to claim 21); wherein the defined height is at least 50 cm above ground (fig. 1).
Hansen discloses the first brush rotates about the generally horizontal axis and the claimed invention except for the side brush rotates about its axis; wherein the brush segments are formed of an absorptive material that provides capillary action adapted to dry the vehicle as the first side brush rotates about the axis and the brush segments contact the vehicle; and the first side brush dries the vehicle; as the vehicle moves through the drying 
Hansen discloses as the vehicle moves through the drying assembly while the first side brush rotates about the generally horizontal axis and the claimed invention except for concurrently applying a tire shine product to a tire of the vehicle using a tire-shine assembly, located beneath said first side brush, as the vehicle moves through the drying assembly; a tire shiner assembly located at a position below said generally horizontal axis to apply a tire shine product to a tire of the vehicle as the vehicle moves through the drying assembly.  Bivens teaches concurrently applying a tire shine product to a tire of the vehicle using a tire-shine assembly, located beneath said first side brush, as the vehicle moves through the drying assembly (as disclosed and taught by Hansen and Wentworth); a tire shiner assembly located at a position below said generally horizontal axis to apply a tire shine product to a tire of the vehicle in order to provide a brush stiff enough to scrape the sides of tires that does not contact the chassis of the vehicle.  Hansen would benefit equally from providing a brush stiff enough to scrape the sides of tires that does not contact the chassis of the vehicle.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hansen with concurrently applying a tire shine product to a tire of the vehicle using a tire-shine assembly, located beneath said first side brush, as the vehicle moves through the drying assembly; a tire shiner assembly located at a position below said generally horizontal axis to apply a tire shine product to a tire of the vehicle as the vehicle moves through the drying assembly as taught by Bivens in order to provide a brush stiff enough to scrape the sides of tires that does not contact the chassis of the vehicle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762